DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 8 November 2021 and 24 June 2022, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael J. Woods (Publication number: US 2016/0259404 A1), hereafter Woods, in view of Todd Tokubo (Publication number: US 2018/0095529 A1), hereafter Tokubo.

Regarding claim 1:
	Woods discloses an electromagnetic tracking system (Woods ABSTRACT; Figure 6) comprising: a handheld controller including an electromagnetic emitter (Woods Figure 6 controller 406 includes an electromagnetic field emitter 602) and a head mounted augmented reality display including an electromagnetic sensor configured to sense an electromagnetic field pattern (Woods Figure 6 AR head set 58 includes electromagnetic sensor 604).
	Woods does not disclose the electromagnetic emitter including: a first phased array element characterized by a first phase; and a second phased array element characterized by a second phase different from the first phase; wherein the first phased array element and the second phased array element are configured to generate a steerable electromagnetic beam characterized by an electromagnetic field pattern.
	However, Tokubo discloses predictive RF beamforming for head mounted display. More particularly, Tokubo discloses a transmitter 110 configured to wirelessly transmit information to the HMD display. Tokubo discloses adjusting the beamforming direction based on a predicted position of the HMD (Tokubo [0080]). The beamforming transmitter includes: a first phased array element characterized by a first phase (Tokubo Figure 11A 1116a construed as first array characterized by phase output by 1110a); and a second phased array element characterized by a second phase different from the first phase (Tokubo Figure 11A 1116b construed as second array characterized by phase output by 1110b); wherein the first phased array element and the second phased array element are configured to generate a steerable electromagnetic beam characterized by an electromagnetic field pattern (Tokubo [0131] constructive/destructive interference used to generated steerable electromagnetic beam).
	It would have been obvious to modify Woods such that the electromagnetic emitter includes: a first phased array element characterized by a first phase; and a second phased array element characterized by a second phase different from the first phase; wherein the first phased array element and the second phased array element are configured to generate a steerable electromagnetic beam characterized by an electromagnetic field pattern, as claimed, because such a combination would be based on use of known techniques to improve similar devices in the same way. More specifically, the electromagnetic field emitter 602 of the controller 406 and the transmitter 110 are comparable in that both are configured to direct electromagnetic energy to an HMD device which may move position based on movement of the user wearing the HMD. Therefore, it is within the capabilities of one skilled in the art to modify the emitter of Wood’s to utilize an electromagnetic beamforming transmitter with the predictable result of continually steering the direction of the RF signal in the direction of the predicted movement of the HMD, thereby improving the wireless connection to the HMD.

Regarding claim 2:
	Woods (in view of Tokubo) discloses the electromagnetic tracking system of claim 1, further comprising a processor configured to: 
 	control the first phase and the second phase (Tokubo Figure 10 processor 1020); and 
 	digitally compute a position and orientation of the handheld controller based on the electromagnetic field pattern (Woods Figure 14 168, 170 – relative position and orientation of controller determined; Woods processor 128 Figure 8).

Regarding claim 3:
	Woods (in view of Tokubo) discloses the electromagnetic tracking system of claim 2, wherein the processor is disposed in the handheld controller (Woods Figure 8 processor 128).

Regarding claim 4:
	Woods (in view of Tokubo) discloses the electromagnetic tracking system of claim 2, further comprising an auxiliary unit including the handheld controller (Woods [0059] data module 70 that is coupled to user belt is construed as claimed auxiliary unit).

Regarding claim 5:
	Woods (in view of Tokubo) discloses the electromagnetic tracking system of claim 4, wherein the auxiliary unit comprises a belt pack (Woods [0059] belt pack illustrated in Figure 3).

Regarding claim 6:
	Woods (in view of Tokubo) discloses the electromagnetic tracking system of claim 1, wherein the electromagnetic field pattern is steered by modification of the first phase and the second phase (Tokubo [0131] constructive/destructive interference used to generate steerable electromagnetic beam).


 Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael J. Woods (Publication number: US 2016/0259404 A1), hereafter Woods, in view of Todd Tokubo (Publication number: US 2018/0095529 A1), hereafter Tokubo, and in view of Adams et al; (Publication number: US 2019/0326685 A1), hereafter Adams.
Regarding claim 7:
	Woods (in view of Tokubo) discloses the electromagnetic tracking system of claim 1, wherein the emitter further comprises a third phased array element (Tokubo Figure 11A – 1116C), but does not disclose wherein the first phased array element, the second phased array element, and the third phases array element are disposed in a plane.
	However, Adams discloses a unit cell antenna for phased arrays. More particularly, Adams discloses wherein the first phased array element, the second phased array element, and the third phases array element are disposed in a plane (Adams Figure 2 illustrates antenna elements 204 of a unit cell formed in a triangular plane).
	It would have been obvious to further modify Woods (in view of Tokubo) wherein the first phased array element, the second phased array element, and the third phases array element are disposed in a plane, as claimed. Those skilled in the art would appreciate the ability to link together a plurality of unit cells to form a triangular lattice array thereby permitting the RF engineer freedom to achieve a variety of performance goals.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not disclose alone or in combination the four phased array elements forming the corners of a tetrahedron, as claimed.
Claims 9 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 (and similarly claim 15), the prior art does not disclose alone or in combination all the features of claim 9 particularly determining the beam angle associated with the electromagnetic beam; determining a distance between the handheld controller and the electromagnetic sensor; and determining a six D0F pose of the handheld controller using the pose of the electromagnetic sensor, the beam angle, and the distance, as claimed.
Claim 10 – 14 and 16 – 20 depend on one of claims 9 and 15, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623